Title: George Jefferson to Thomas Jefferson, 8 March 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 8th Mar: 1811.
          
           I duly received your favor of the 3d inclosing a note for renewal in the bank, which is in good time.  The sallad-oil should have been procured & forwarded as you directed, but I was told there was none good in Town.— some has arrived within this day or two, which the holders say is good: but that is so nearly a thing of course, that I will endeavour to learn before Harry’s arrival again, from some one who shall have tryed it, if it is really good.—As to myself, I know nothing about it, as I never use it.— I generally get Mr Gibson to choose it for my friends, but he has now been confined to his house four weeks by indisposition.
           An opportunity a few days since occurred of asking Mr Graham, without impropriety as I thought, for some grape-slips for you.—he readily promised some, provided you would inform him what kinds you now have.—Had I been at all intimate with him, I would have asked him for a few of all the different kinds he has: (about 12 or 14)—but that not being the case, and understanding too, that he is a very singular Man; and particular in conferring favors in his own way only, I merely promised to give you the information.
          
            I am Dear Sir Your Very humble servt
            
 Geo. Jefferson
          
        